           Case 2:17-cr-00311-JCM-GWF Document 53 Filed 08/03/18 Page 1 of 6



1    OSVALDO E. FUMO, ESQ.
     Nevada bar No. 5956
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    LUIS ANTIONIO ORTIZ-MENJIVAR
6
                                    UNITED STATES DISTRICT COURT
7                                        DISTRICT OF NEVADA
                                                 ***
8

9    UNITED STATES OF AMERICA,            )                       2:17-CR-00311-JCM-GWF
                                          )
10
                                          )
11               Plaintiff,               )
                                          )                       1st AMENDED STIPULATION AND
12   v.                                   )                       ORDER FOR COMPETENCY
                                          )                       EVALUATION
13                                        )
     LUIS ANTONIO ORTIZ-MENJIVAR.         )
14                                        )
                 Defendant.               )
15   ___________________________________ )

16          IT IS HEREBY STIPULATED by and between LUIS ANTONIO ORTIZ-MENJIVAR,
17
     Defendant, by and through his counsel OSVALDO E. FUMO, ESQ, and the United States of
18
     America, DAYLE ELIESON, United States Attorney, and KIMBERLY FRAYN, Assistant
19

20
     United States Attorney, that Defendant be assessed by a Competency Evaluation.

21          This Stipulation is entered into for the following reasons:
22          1. Counsel has spoken to the Defendant and he has no objection to a competency
23
                 evaluation to see if he is fit to stand trial.
24
            2. Counsel and Assistant United States Attorney Kimberly Frayn has agreed that
25

26               Defendant be sent for a competency evaluation pursuant to 18 U.S.C. §§ 4241 and

27               4242.
28
            3.       Specifically, the parties request that the Court order:

                                                          -1-
           Case 2:17-cr-00311-JCM-GWF Document 53 Filed 08/03/18 Page 2 of 6



1           A.      In accordance with 18 U.S.C. §§ 4241, 4242 and 4247, the United States
2
     Marshal’s Service should be ordered to forthwith transport Defendant Luis Antonio Ortiz-
3
     Menjivar to a suitable Bureau of Prisons (“BOP”) facility that conducts psychological
4

5
     evaluations closest to the court, for psychiatric or psychological evaluation to determine:

6                   i.      whether Defendant is presently suffering from a mental disease or defect
7           rendering him mentally incompetent to the extent that he is unable to understand the
8
            nature and consequences of the proceedings against him or to assist properly in his
9
            defense; and
10

11                  ii.     whether Defendant suffered from a mental disease or defect rendering him

12          mentally incompetent at the time of the commission of the offenses charged.
13
            B.      Defendant should be held in a BOP facility for a reasonable period of time, not to
14
     exceed forty-five days, unless extended by further order of the court upon a showing of good
15
     cause by the director of the facility that the additional time is necessary to observe and evaluate
16

17   Defendant, or by appropriate motion, for a period of up to thirty additional days. 18 U.S.C. §

18   4247(b).
19
            C.      The examination conducted should be conducted by one or more licensed or
20
     certified psychiatrists or clinical psychologists. 18 U.S.C. § 4247(b).
21
            D.      A psychiatric or psychological report should be prepared by the examiner
22

23   designated to conduct the psychiatric or psychological examination. The person designated to
24   conduct the psychiatric or psychological examination shall file the report, under seal, with the
25
     court and provide copies to Kimberly Frayn, Assistant United States Attorney, and to Osvaldo E.
26
     Fumo, Esq, counsel for the Defendant. The report should include:
27

28
                    i.      Defendant’s history and present symptoms;


                                                      -2-
           Case 2:17-cr-00311-JCM-GWF Document 53 Filed 08/03/18 Page 3 of 6



1                   ii.    a description of the psychiatric, psychological or medical tests that were
2
            employed and their results;
3
                    iii.    the   examiner’s findings; the examiner’s opinions concerning whether
4

5
            Defendant is suffering from a mental disease or defect rendering him mentally

6           incompetent to the extent that he is unable to understand the nature and consequences of
7           the proceedings against him, or to assist properly in his defense; and
8
                    iv.    whether Defendant was insane at the time of the offense charged; that is,
9
            that at the time of the commission of the acts constituting the offense, whether Defendant,
10

11          as a result of a severe mental disease or defect, was unable to appreciate the nature and

12          quality of the wrongfulness of his acts. 18 U.S.C. §§ 17(a) and 4247(c).
13

14
            4. The parties agree that the period of time required by the above-described psychiatric
15
     or psychological examination of Defendant, and the Court’s determination of Defendant’s
16

17   competency to stand trial and his sanity at the time of the offenses charged is excludable time

18   under the United States Constitution, the Speedy Trial Act, 18 U.S.C. § 3161(h)(1)(A), and Rule
19
     5.1 of the Federal Rules of Criminal Procedure.
20
                    DATED this 3rd day of August, 2018.
21

22
     PITARO & FUMO, CHTD.                          UNITED STATES ATTORNEY
23

24

25         /s/                                           /s/
26
     OSVALDO E. FUMO, ESQ.                         KIMBERLY FRAYN, ESQ.
     601 LAS VEGAS BOULEVARD, SOUTH                ASSISTANT UNITED STATES ATTORNEY
27   LAS VEGAS, NEVADA 89101                       501 LAS VEGAS BOULEVARD SOUTH. #1100
     ATTORNEY FOR DEFENDANT                        LAS VEGAS, NEVADA 89101
28


                                                       -3-
           Case 2:17-cr-00311-JCM-GWF Document 53 Filed 08/03/18 Page 4 of 6



1
                                  UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
                                               ***
3

4    UNITED STATES OF AMERICA,            )   2:17-CR-00311-JCM-GWF
                                          )
5
                                          )
6                Plaintiff,               )
                                          )
7    v.                                   )
                                          )
8                                         )
     LUIS ANTONIO ORTIZ-MENJIVAR          )
9                                         )
                 Defendant.               )
10   ___________________________________ )
                                         ORDER
11
            This matter having come before the court on July 31, 2018 and the court being fully
12

13
     advised in the premises hereby enters the following:

14          IT IS ORDERED that Defendant LUIS ANTONIO ORTIZ-MENJIVAR complete a
15   Competency Evaluation.
16
            IT IS HEREBY ORDERED that in accordance with 18 U.S.C. §§ 4241, 4242 and 4247,
17
     the United States Marshal’s Service shall be ordered to forthwith transport Defendant Luis
18

19
     Antonio Ortiz-Menjivar to a suitable Bureau of Prisons (“BOP”) facility that conducts

20   psychological evaluations closest to the court, for psychiatric or psychological evaluation to
21
     determine:
22
            i.      whether Defendant is presently suffering from a mental disease or defect
23
     rendering him mentally incompetent to the extent that he is unable to understand the nature and
24

25   consequences of the proceedings against him or to assist properly in his defense; and

26          ii.     whether Defendant suffered from a mental disease or defect rendering him
27
     mentally incompetent at the time of the commission of the offenses charged.
28


                                                     -4-
           Case 2:17-cr-00311-JCM-GWF Document 53 Filed 08/03/18 Page 5 of 6



1           IT IS FURTHER ORDERED that Defendant shall be held in a BOP facility for a
2
     reasonable period of time, not to exceed forty-five days, unless extended by further order of the
3
     court upon a showing of good cause by the director of the facility that the additional time is
4

5
     necessary to observe and evaluate Defendant, or by appropriate motion, for a period of up to

6    thirty additional days. 18 U.S.C. § 4247(b).
7           IT IS FURTHER ORDERED that the examination conducted shall be conducted by
8
     one or more licensed or certified psychiatrists or clinical psychologists. 18 U.S.C. § 4247(b).
9
            IT IS FURTHER ORDERED that a psychiatric or psychological report shall be
10

11   prepared by the examiner designated to conduct the psychiatric or psychological examination.

12   The person designated to conduct the psychiatric or psychological examination shall file the
13
     report, under seal, with the court and provide copies to Kimberly Frayn, Assistant United States
14
     Attorney, and to Osvaldo E. Fumo, Esq, counsel for the Defendant. The report should include:
15
                    i.      Defendant’s history and present symptoms;
16

17                  ii.     a description of the psychiatric, psychological or medical tests that were

18          employed and their results;
19
                    iii.    the examiner’s findings; the examiner’s opinions concerning whether
20
            Defendant is suffering from a mental disease or defect rendering him mentally
21
            incompetent to the extent that he is unable to understand the nature and consequences of
22

23          the proceedings against him, or to assist properly in his defense; and
24                  iv.     whether Defendant was insane at the time of the offense charged; that is,
25
            that at the time of the commission of the acts constituting the offense, whether Defendant,
26
            as a result of a severe mental disease or defect, was unable to appreciate the nature and
27

28
            quality of the wrongfulness of his acts. 18 U.S.C. §§ 17(a) and 4247(c).


                                                     -5-
           Case 2:17-cr-00311-JCM-GWF Document 53 Filed 08/03/18 Page 6 of 6



1           IT IS FURTHER ORDERED that the period of time required by the above-described
2    psychiatric or psychological examination of Defendant, and the Court’s determination of
3    Defendant’s competency to stand trial and his sanity at the time of the offenses charged is
4    excludable time under the United States Constitution, the Speedy Trial Act, 18 U.S.C. §
5    3161(h)(1)(A), and Rule 5.1 of the Federal Rules of Criminal Procedure.
6

7                 October
            DATED this     11, 2018.
                       ________ of _____________________, 2018.
8

9
                                                  U.S. DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -6-
